Citation Nr: 1209645	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for right hip degenerative joint disease with greater trochanteric bursitis from July 1, 2004, and to a rating in excess of 10 percent for the right hip disability from October 11, 2005.

2.  Entitlement to an initial compensable disability evaluation for right knee degenerative joint disease, status-post surgical ligament repair from July 1, 2004, and to a disability rating in excess of 10 percent from October 11, 2005.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Seattle, Washington, which, in pertinent part, granted the Veteran service connection for right hip degenerative joint disease with greater trochanteric bursitis and right knee degenerative joint disease, status-post surgical ligament repair, and assigned noncompensable disability evaluations for each disability, effective July 1, 2004.  

An April 2006 rating decision increased the disability rating for the Veteran's right knee disability from zero percent to 10 percent, effective October 11, 2005, and increased the disability rating for the Veteran's right hip disability from noncompensable to 10 percent disabling, effective October 11, 2005.  The Veteran has continued her appeal for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

At the time of her March 2010 video conference hearing, the appellant and her representative withdrew the issue of her entitlement to a disability rating in excess of 30 percent for her post-traumatic stress disorder prior to November 14, 2007, and her entitlement to a rating in excess of 50 percent for the PTSD subsequent to that date.  (Transcript, pgs. 3, 12).

The Board notes that in addition to her PTSD, now rated as 50 percent disabling, the right hip disability, and the right knee disability, service connection is also in effect for vertigo, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; lumbosacral strain, rated as 10 percent disabling; right shoulder tendinitis, rated as noncompensable; bilateral plantar fasciitis with heel spurring, rated as noncompensable; allergic rhinitis, rated as noncompensable; external hemorrhoids, rated as noncompensable; and eczema of the right elbow, also rated as noncompensable.  The combined rating disability of 60 percent in effect from July 1, 2004, was increased to 70 percent, from November 14, 2007.


FINDINGS OF FACT

1. Throughout the rating period prior to October 11, 2005, the Veteran did not have limitation of motion of the right hip, but her degenerative joint disease of the right hip was confirmed by x-ray.

2.  Throughout the rating period since October 11, 2005, the Veteran's degenerative joint disease of the right hip is productive of limitation of flexion of the thigh to no less than 45 degrees.

3.  Throughout the rating period prior to October 11, 2005, the Veteran did not have limitation of motion of the knee, but her degenerative joint disease of the right knee was confirmed by x-ray.

4.  Throughout the rating period since October 11, 2005, the Veteran's degenerative joint disease of the right knee has been manifested by painful motion with flexion to 135 degrees and full extension, without lateral instability.


CONCLUSION OF LAW

1.  The criteria are met for an initial rating of 10 percent, but no higher, for degenerative joint disease of the right hip.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5251-5253 (2011).

2.  The criteria are not met for a staged rating in excess of 10 percent for the rating period prior to and since October 11, 2005 for degenerative joint disease of the right hip.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5251-5253 (2011).

3.  The criteria for an initial rating of 10 percent, but no higher, for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

4.  The criteria for a staged rating higher than 10 percent for degenerative joint disease of the right knee for the period prior to and since October 11, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2004 and September 2005, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, and subsequent to the grant of service connection, claims of entitlement to increased ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  The letters specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  In addition, a June 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of her claims.  The Veteran has been examined by VA in connection with her claims; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

Right Hip

The Veteran's right hip disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019.  Diagnostic Code 5019 provides that bursitis is evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Ibid.  

The Veteran currently experiences some limitation of the right hip; prior to October 2005, she did not experience limitation of motion.  However, x-rays confirmed degenerative changes at her April 2004 VA examination.  Thus, for the period prior to October 111, 2005, the Veteran met the criteria under Diagnostic Code 5003, for degenerative arthritis without limitation of motion.  As such the Veteran is entitled to an increased disability rating of 10 percent, but no higher, for the initial rating period, prior to October 11, 2005.

Nonetheless, regarding the rating period since October 11, 2005, there are no rating criteria which address limitation of motion of the hip, other than ankylosis under Diagnostic Code 5250.  Therefore, the Veteran's right hip disorder is rated by analogy to Diagnostic Code 5251, 5252 and 5253, for limitation of motion of the thigh.  Diagnostic Code 5251 assigns a 10 percent disability evaluation where there is limitation of extension of the thigh to 5 degrees.  Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher 20 percent disability evaluation, there must be limitation of flexion to 30 degrees.  Pursuant to Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross their legs.  A 20 percent disability evaluation is warranted for limitation of abduction, where motion is lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251-5253.  

Considering the rating criteria applicable to the Veteran's degenerative joint disease of the right hip, the clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran experiences limitation of flexion of the thigh to 30 degrees or less or limitation of abduction of the thigh such that he was unable to cross his legs.  Flexion was reported to be 100 degrees at her October 2005 VA examination and 125 degrees at the July 2008 VA examination.  And, at the most recent November 2010 VA evaluation, extension was to 20 degrees and flexion was to 90 degrees, in spite of complaints of pain.  The VA examiners noted that the Veteran did not have decreased sensation or muscle strength.   Likewise, the November 2010 VA examination report indicated that the Veteran did not experience swelling, instability, abnormal movement, redness, or subluxation on repetitive use.  Thus, the Board finds that the Veteran's symptomatology due to her degenerative joint disease of the right hip falls within the criteria for the currently assigned 10 percent disability evaluation for the entire rating period on appeal

In concluding the Veteran is not entitled to a higher rating for her degenerative joint disease of the right hip, at any time during the rating period on appeal, the Board has considered as well whether she has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that her functional ability is decreased beyond the limitation of motion already shown on examination, even when her symptoms are most problematic.  In particular, the July 2008 and November 2010 VA examiners noted that there was a mild increase in pain and weakness upon repetitive use, but found that there was no additional fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, her current 10 percent rating adequately compensate him for the extent of her pain, including insofar as its resulting effect on her range of motion.  

Right Knee

The Veteran receives a 10 percent disability rating for her right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  See 38 C.F.R. § 4.20.  Diagnostic Code 5010 provides that traumatic arthritis is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Ibid.  

The Veteran currently experiences some limitation of the right knee; prior to October 2005, she did not experience limitation of motion.  X-rays confirmed degenerative changes at her April 2004 VA examination, however.  Thus, for the period prior to October 111, 2005, the Veteran met the criteria under Diagnostic Code 5003, for degenerative arthritis without limitation of motion.  As such the Veteran is entitled to an increased disability rating of 10 percent, but no higher, for the initial rating period, prior to October 11, 2005.

The Veteran's right knee disability is rated by analogy to 38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 5261.  According to Diagnostic Code 5260, a noncompensable rating is assigned when leg flexion is limited to 60 degrees and a 10 percent rating is assigned when leg flexion is limited to 45 degrees.  A 20 percent rating requires leg flexion limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when leg extension is limited to 5 degrees and a 10 percent evaluation is warranted when leg extension is limited to 10 degrees.  A 20 percent evaluation is warranted when leg extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's degenerative joint disease of the right knee, the objective clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran has flexion limited to 30 degrees or extension limited to 15 degrees.  Her range of motion far exceeds these respective limits.  Indeed, the medical evidence of record clearly indicates that she has full extension, and that her flexion is still to at least 122 degrees.  At her July 2008 VA examination, she had full extension and flexion to 122 degrees, and at her November 2010 VA examination she had full extension and flexion to 135 degrees; range of motion at the October 2005 VA examination was to 125 degrees flexion.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  There is no objective clinical indication, however, that she has additional functional impairment, above and beyond the 10-percent level, which would support a higher rating.  In this regard, the Board points out that the Veteran's November 2010 VA examination was negative for objective evidence of incoordination, subluxation, weakness, abnormal movement, or deformity; although the Veteran reports experiencing pain and there was some atrophy of the right calf and thigh due to muscle weakness, there was no objective evidence of decreased motor strength.  Moreover, given her full and unimpaired range of flexion, a separate rating under VAOPGCPREC 9-2004 is not for application.  Similarly, the Veteran has pain of the right knee, but she does not have overall moderate impairment of the tibia and fibula, significant limitation of motion, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5257, 5262.

The Board has also considered whether she has additional functional loss - beyond that objectively shown - due to pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that her functional ability is decreased beyond the limitation of motion already shown on examination, even when her symptoms are most problematic.  In particular, the November 2010 VA examiner noted that there was a mild increase in pain upon repetitive use, but found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, her current 10 percent rating adequately compensates her for the extent of her pain, including insofar as its resulting effect on her range of motion.  

Additional Considerations

The Board also considered the Veteran's statements that her disabilities are worse and that she should be granted higher ratings based, in part, on his lay statements.  To the extent that she contends that higher ratings should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, her service-connected disabilities have worsened.  The Veteran also complained of an increase in her symptoms at her VA examinations.  However, the VA examiners found that the Veteran's service-connected disabilities were as previously characterized and were productive of no more than mild effects on her activities of daily living.  Although the Veteran is competent to report her symptoms, she is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected disabilities were provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as the criteria more than address the Veteran's impairments.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 10 percent disability rating for degenerative joint disease of the right hip is granted for the rating period prior to October 11, 2005, subject to the laws and regulations governing the payment of VA compensation.

The claim for a disability rating higher than 10 percent for degenerative joint disease of the right hip for the period since October 11, 2005 is denied.

An initial 10 percent disability rating for degenerative joint disease of the right knee is granted for the rating period prior to October 11, 2005, subject to the laws and regulations governing the payment of VA compensation.

The claim for a disability rating higher than 10 percent for degenerative joint disease of the right knee for the period since October 11, 2005 is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


